DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2020 has been entered.
Response to Arguments
Applicant’s arguments filed on December 15, 2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Response to Amendment
The amendment to the claims received on December 15, 2020 has been entered.
The amendment of claims 1, 9 and 10 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kosuda’230 (US 2014/0268230), and further in view of Hirasawa’570 (US 2017/0180570) and Kuribara’719 (US 2015/0070719).
     With respect to claim 1, Kosuda’230 teaches a printing apparatus (Fig.1, 100) comprising a printer (Fig.1, item 102) configured to acquire a print job from a cloud print service and perform printing based on the acquired print job (Fig.10), the printing apparatus comprising: 
     one or more processor [As shown in Fig.1, the control unit 108 is inherent disclosed with one or more processor since a control unit needs to include at least one processor to enable the working MFP (Fig.1, item 100) to perform its functions]; and
     at least one memory (Fig.1, item 105) coupled to the one or more processor and having stored thereon instructions, which when executed by the one or more processor, cause the printing apparatus [As shown in Fig.1, the MFP 100 is inherent disclosed with a memory to a program to be executed by the one or more processors in to order to allow the MFP 100 to provide the desired functions] to:

      Kosuda’230 does not teach reading a setting state of a user management setting to restrict a plurality of image processing functions of the printing apparatus including a printing processing unction each user; perform a process of logging in to the printing apparatus based on the printer user account, wherein in a case where the read setting state of the user management setting indicates restricting the plurality of image processing functions, a first method of reading the cloud account associated with the printer user account of a user who is logged in to the printing apparatus and acquiring a print job of the read cloud account is performed, and wherein in a case the read setting state of the user management setting indicates not restricting the plurality of image processing functions, a second method of printing a print job notified by an event notification in response to receiving the event notification from the cloud print service even when the process of logging in to the printing apparatus has not been performed..
     Hirasawa’570 teaches reading a setting state of a user management setting to restrict a plurality of image processing functions of the printing apparatus including a printing processing unction each user [when the MFP has the login function, a particular user is logging into the MFP (paragraph 198). As a result, a setting state of a user management setting to restrict a plurality of image processing functions of the printing apparatus including a printing processing unction each user is considered being read when a user logins to the MFP];

     wherein in a case where the read setting state of the user management setting indicates restricting the plurality of image processing functions, a first method of reading the cloud account associated with the printer user account of a user who is logged in to the printing apparatus and acquiring a print job of the read cloud account is performed [when the MFP has the login function, a particular user is logging into the MFP (paragraph 198), the cloud services associating with the login user are being searched and to be used by the said user (paragraph 198). As shown in Fig.5A, “the download & print” service is provided to the login user. Therefore, when the “download & print” function is being selected by the login user, at least one of the files is considered being acquired from a cloud service associating with the login user to be printed].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kosuda’230 according to the teaching of Hirasawa’570 to associate the user’s cloud services with the user’s printer login account because this will allow the cloud printing to be executed more effectively. 
     The combination of Kosuda’230 and Hirasawa’570 does not teach wherein in a case the read setting state of the user management setting indicates not restricting the plurality of image processing functions, a second method of printing a print job notified by an event notification in response to receiving the event notification from the cloud 
     Kuribara’719 teaches wherein in a case the read setting state of the user management setting indicates not restricting the plurality of image processing functions, a second method of printing a print job notified by an event notification in response to receiving the event notification from the cloud print service even when the process of logging in to the printing apparatus has not been performed [the cloud server transmits the job notification to the image forming apparatus when a job is available for the said image forming apparatus to perform printing even a user has not login to the image forming apparatus when the service mode for cloud printing is enabled (Fig.6, steps SP1-SP4, paragraphs 89-93)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kosuda’230 and Hirasawa’570 according to the teaching of Kuribara’719 to allow the cloud server to transmit the job notification to the image forming apparatus when a job is available for the said image forming apparatus to perform printing without requiring a user to login to the image forming apparatus when the service mode for cloud printing is enabled because this will allow the jobs associated with the user to be printed more effectively. 
     With respect to claim 2, which further limits claim 1,  Kosuda’230 does not teach wherein the instruction, when executed by the one or more processor, further cause the printing apparatus to: determine whether the printing apparatus is set such that a user management setting for permitting use of the printing apparatus is used in a case where 
     Hirasawa’570 teaches wherein the instruction, when executed by the one or more processor, further cause the printing apparatus to: determine whether the printing apparatus is set such that a user management setting for permitting use of the printing apparatus is used in a case where the process of logging in to the printing apparatus is performed, wherein the printer prints a print job by the first method if it is determined that the printing apparatus is set such that the user management setting is used [when the MFP has the login function, a particular user is logging into the MFP (paragraph 198), the cloud services associating with the login user are being searched and to be used by the said user (paragraph 198). As shown in Fig.5A, “the download & print” service is provided to the login user. Therefore, when the “download & print” function is being selected by the login user, at least one of the files is considered being acquired from a cloud service associating with the login user to be printed. Therefore, a processor (Fig.1, item 21) is considered being disclosed to determine whether the printing apparatus is set such that a user management setting for permitting use of the printing apparatus is used in a case where the process of logging in to the printing apparatus is performed, wherein the printer prints a print job by the first method if it is determined that the printing apparatus is set such that the user management setting is used since the printer gives instructions to obtain the user’s print data from the cloud service according to the inputted user authentication information].  

     With respect to claim 3, which further limits claim 2, the combination of the combination of Kosuda’230 and Hirasawa’570 does not teach wherein the printer prints a -23-10192362US01 print job by the second method if it is determined that the printing apparatus is not set such that the user management setting is used.  
     Kuribara’719 teaches wherein the printer prints a-23-10192362US01 print job by the second method if it is determined that the printing apparatus is not set such that the user management setting is used [the cloud server transmits the job notification to the image forming apparatus when a job is available for the said image forming apparatus to perform printing without requiring a user to login to the image forming apparatus when the service mode for cloud printing is enabled (Fig.6, steps SP1-SP4, paragraphs 89-93)]. 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kosuda’230 and Hirasawa’570 according to the teaching of Kuribara’719 to allow the cloud server to transmit the job notification to the image forming apparatus when a job is available for the said image forming apparatus to perform printing without requiring a user to login to the image forming apparatus when the service mode for cloud printing is enabled because this will allow the jobs associated with the user to be printed more effectively. 
claim 8, which further limits claim 1, the combination of Kosuda’230, Hirasawa’570 and Kuribara’719 does not teach wherein the printer, if printing a print job by the first method, prints a print job notified by an event notification only in a case where the event notification of the cloud account not set to the printing apparatus is received even when the process of logging in to the printing apparatus has not been performed by the login unit.
     Examiner takes official notice that it was well known in the art before the effective filing date of the claimed invention that to setup a guest account in a MFP with the restricted operations and the permitted operations, wherein the restricted operations including restricting the guest account to use the cloud printing, and wherein the permitted operation including allowing the guest account to print the local print jobs in monochromatic without requiring to login (wherein the printer, if printing a print job by the first method, prints a print job notified by an event notification only in a case where the event notification of the cloud account not set to the printing apparatus is received even when the process of logging in to the printing apparatus has not been performed by the login unit) because this will allow the MFP able to be used by all of the user while reserving some desired function to be used by some users.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kosuda’230, Hirasawa’570 and Kuribara’719 to setup a guest account in a MFP with the restricted operations and the permitted operations, wherein the restricted operations including restricting the guest account to use the cloud printing, and wherein the permitted operation including allowing the guest account to print the local print jobs in 
     With respect to claim 9, it is a method claim that claims how the print apparatus of claim 1 to perform cloud printing.  Claim 9 is obvious in view of Kosuda’230, Hirasawa’570 and Kuribara’719 because the claimed combination operates at the same manner as described in the rejected claim 1. In addition, the reference has disclosed a print apparatus to perform cloud printing, the process (method) to perform cloud printing is inherent disclosed to be performed by a processor in the print apparatus when the print apparatus performs the operation to perform cloud printing.
     With respect to claim 10
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kosuda’230 (US 2014/0268230), Hirasawa’570 (US 2017/0180570), Kuribara’719 (US 2015/0070719) and further in view of Yamada’090 (US 2014/0033090). 
     With respect to claim 4, which further limits claim 1, the combination of Kosuda’230, Hirasawa’570 and Kuribara’719 does not teach wherein the printing apparatus, if printing a print job by the first method, does not inquire of the cloud print service about a print job in a case where the cloud account is not associated with the printer user account that has been used for the process of logging in to the printing apparatus.  
     Yamada’090 teaches teach wherein the printing apparatus, if printing a print job by the first method, does not inquire of the cloud print service about a print job in a case where the cloud account is not associated with the printer user account that has been used for the process of logging in to the printing apparatus [as shown in Fig.8, when a user is being authenticated, the job stored in the printer is being search and then printed. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize that when the jobs are being store locally in the printer, the printer does not need to acquire job from the any cloud print service after the printer has authenticated the user to perform printing].  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kosuda’230, Hirasawa’570 and Kuribara’719 according the teaching of Yamada’090 to allow the mobile (Fig.2, item 300) or the PC (Fig.2, item 500) to transmit the print jobs to the MFP (Fig.2, item 100) directly so that the user can login to the MFP (Fig.2, item 100) .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kosuda’230 (US 2014/0268230), Hirasawa’570 (US 2017/0180570), Kuribara’719 (US 2015/0070719) and further in view of Nagai’761 (US 2014/0240761).
     With respect to claim 5, which further limits claim 1,  the combination of Kosuda’230, Hirasawa’570 and Kuribara’719 does not teach wherein the printer user account includes a plurality of printer user accounts, the cloud account includes a plurality of cloud accounts, and the printing apparatus is able to set one of the user accounts in association with a plurality of the cloud accounts, and wherein the printing apparatus, if printing a print job by the first method, reads a plurality of the cloud accounts associated with the printer user account that has been used for the process of logging in to the printing apparatus, and the printer prints print jobs for the plurality of cloud accounts.  
     Nagai’761 teaches wherein the printer user account includes a plurality of printer user accounts, the cloud account includes a plurality of cloud accounts (Fig.3), and the printing apparatus is able to set one of the user accounts in association with a plurality of the cloud accounts (Fig.6),, and wherein the printing apparatus, if printing a print job by the first method, reads a plurality of the cloud accounts associated with the printer user account that has been used for the process of logging in to the printing apparatus, and the printer prints print jobs for the plurality of cloud accounts (Fig.7, step S155 and S161).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kosuda’230 (US 2014/0268230), Hirasawa’570 (US 2017/0180570), Kuribara’719 (US 2015/0070719) and further in view of Amikura’759 (US 2014/0201759).
     With respect to claim 6, which further limits claim 1, the combination of Kosuda’230, Hirasawa’570 and Kuribara’719 does not teach wherein the printing apparatus, if printing a print job by the first method, displays a job list of print jobs for the cloud account associated with the printer user account on an operation screen, and prints a print job in response to a printer user instruction for printing after a user selects the print job from the operation screen.  
     Amikura’759 teaches wherein the printing apparatus, if printing a print job by the first method, displays a job list of print jobs for the cloud account associated with the printer user account on an operation screen, and prints a print job in response to a printer user instruction for printing after a user selects the print job from the operation screen (paragraph 69).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kosuda’230, Hirasawa’570 and Kuribara’719 according to the teaching of Amikura’759 to obtain a job list from a cloud printer service because this will allow a user to select the desired print jobs to be printed more effectively.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kosuda’230 (US 2014/0268230), Hirasawa’570 (US 2017/0180570), Kuribara’719 (US 2015/0070719) and further in view of Ochi’221 (US 2015/0092221).
     With respect to claim 7, which further limits claim 1, the combination of Kosuda’230, Hirasawa’570 and Kuribara’719 does not teach wherein the printing apparatus, if printing a print job by the first method, confirms whether to print a print job for the cloud account associated with the printer user account, and the printer prints the print job in response to the confirmation of printing the print job.  
     Ochi’221 teaches wherein the printing apparatus, if printing a print job by the first method, confirms whether to print a print job for the cloud account associated with the printer user account, and the printer prints the print job in response to the confirmation of printing the print job [the printer ID is considered as the user account since the printer is being used by the user (paragraphs 87 and 88)].  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kosuda’230, Hirasawa’570 and Kuribara’719 according to the teaching of Ochi’221 to obtain the print job confirmation from the cloud print server because this will allow a printer to know if any job is available to be printed.
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674